Case 1:20-cv-11104-WGY Document 145-5 Filed 11/05/20 Page 1 of 19




             EXHIBIT E
         Case 1:20-cv-11104-WGY Document 145-5 Filed 11/05/20 Page 2 of 19



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS


VICTIM RIGHTS LAW CENTER
115 Broad Street, 3rd Floor
Boston, MA 02110,

EQUAL RIGHTS ADVOCATES
1170 Market Street, Suite 700
San Francisco, CA 94102,                          Case Number: 1:20-cv-11104
                                                  Declaration of Stacy Malone
LEGAL VOICE
907 Pine Street, Suite 500
Seattle, WA 98101

CHICAGO ALLIANCE AGAINST SEXUAL
EXPLOITATION
307 N. Michigan Ave., Suite 1818
Chicago, IL 60601

JANE DOE, an individual by and through her
mother and next friend, MELISSA WHITE

NANCY DOE, an individual

MARY DOE, an individual

                             Plaintiffs,
    v.

ELISABETH D. DEVOS, in her official
capacity as Secretary of Education,
400 Maryland Avenue SW
Washington, DC 20202,

KIMBERLY RICHEY, in her official capacity
as Acting Assistant Secretary for Civil Rights,
400 Maryland Avenue SW
Washington, DC 20202,

U.S. DEPARTMENT OF EDUCATION,
400 Maryland Avenue SW
Washington, DC 20202,

                             Defendants.
      Case 1:20-cv-11104-WGY Document 145-5 Filed 11/05/20 Page 3 of 19




AMENDED DECLARATION OF STACY MALONE (VICTIM RIGHTS LAW CENTER)


I, Stacy Malone, Executive Director, declare as follows:


   1. I submit this amended declaration in support of the proposed second amended complaint

       filed by Equal Rights Advocates (“ERA”), Victim Rights Law Center (“VRLC”), Legal

       Voice, Chicago Alliance Against Sexual Exploitation (“CAASE”), Jane Doe, Nancy Doe,

       and Mary Doe, plaintiffs in the above-captioned case, which challenges as unlawful the

       recently issued Rule entitled Nondiscrimination on the Basis of Sex in Education

       Programs or Activities Receiving Federal Funding Assistance. 85 Fed. Reg. 30,026 (May

       19, 2020) (the “Title IX Rule” or “Final Rule”).

   2. I have compiled the information in the statements set forth below through personal

       knowledge. I have also familiarized myself with the Final Rule in order to understand its

       immediate impact on VRLC. If I am called as a witness in these proceedings, I could and

       would testify competently to these facts.

   3. I have been employed by VRLC since October 2010. I currently serve as the Executive

       Director of the organization. In that position, I manage the strategic direction, operations,

       and development for VRLC’s national programs, as well as VRLC’s five offices located

       in Massachusetts and Oregon. I also oversee the organization’s management team,

       finances, fundraising and development, media relations, human resources, and project

       development. Consequently, I am familiar with and have participated in the

       organization’s Title IX work as an attorney, mentor and supervisor. There are seven




                                                   2
   Case 1:20-cv-11104-WGY Document 145-5 Filed 11/05/20 Page 4 of 19



   attorneys at VRLC who manage the majority of our Title IX related cases in K-12 and

   higher education settings in both Massachusetts and Oregon whom I oversee.

4. Founded in 2003, VRLC is a non-profit organization with locations in Oregon and

   Massachusetts dedicated solely to serving the legal needs of victims of rape and sexual

   violence. VRLC’s mission is to provide legal representation to such victims to help rebuild

   their lives and to promote a national movement committed to seeking justice for every

   victim.

5. VRLC provides legal services to help restore victims’ lives after experiencing sex-based

   violence, including sexual assault survivors who have experienced domestic violence,

   dating violence, and stalking. VRLC’s services ensure that survivors can stay in school;

   protect their physical safety and academic needs; protect their privileged and confidential

   mental health, medical and education records; preserve their employment and/or

   scholarships; maintain their safe housing; secure their immigration status; and swiftly

   access victim compensation and other benefits.

6. As part of its work, VRLC provides legal services and/or facilitates the provision of legal

   services to students who have experienced sexual violence. With almost 50% of VRLC’s

   clients under the age of 24, a substantial portion of its practice is providing education-

   related legal consultation and representation. VRLC attorneys represent victims to

   communicate effectively with school administrators, acquire supportive measures to secure

   their education while investigations are pending, prepare for and attend disciplinary

   hearings, file appeals, and if necessary, file complaints with OCR.

7. VRLC has been harmed by the Title IX Rule.




                                            3
  Case 1:20-cv-11104-WGY Document 145-5 Filed 11/05/20 Page 5 of 19



8. VRLC brings this action on its own behalf because the Final Rule concretely frustrates its

   mission and purpose of providing legal assistance to student survivors in their schools’

   Title IX proceedings. For example, as detailed further below, the Final Rule chills many

   student survivors from reporting sexual assault and other sex-based harassment to their

   schools, bars many student survivors who file Title IX complaints from having their

   complaints investigated, makes it less likely for VRLC’s clients to achieve fair and accurate

   outcomes in Title IX investigations, reduces deterrence of sexual harassment, and bars

   many of VRLC’s clients from filing administrative complaints against their schools with

   the Department of Education.

9. These injuries are not speculative. VRLC is currently experiencing student survivors’

   unwillingness and hesitancy to continue their Title IX complaints when faced with the

   possibility of cross-examination. This is consistent with our previous experiences after the

   Department issued interim guidance weakening its Title IX’s sex-based harassment policy

   in 2017, where VRLC saw immediate and detrimental impacts to its mission and

   operational activities. VRLC is confident it will experience the same, if not more drastic,

   consequences from the Department’s haphazard changes. For example, as a result of the

   2017 Guidance, sexual harassment victims were less willing to report their experiences to

   school authorities, impairing VRLC’s ability to achieve its mission. VRLC saw an

   immediate chilling effect evidenced by a decline in the number of victims willing to pursue

   their school’s Title IX process. The Final Rule will likewise make it less likely for VRLC

   clients to engage in their school’s process or in an administrative complaint with the

   Department of Education. Such declines in reporting and participation directly threaten and

   frustrate VRLC’s mission and purpose. In addition, the Final Rule will make it difficult for




                                             4
   Case 1:20-cv-11104-WGY Document 145-5 Filed 11/05/20 Page 6 of 19



   VRLC to provide appropriate legal counsel to its clients, leading to further reductions in

   reporting. For example, due to a lack of clarity in the Final Rule, VRLC attorneys anticipate

   a struggle to advise student survivors on safety concerns during a live hearing with a current

   civil protection order, how to proceed with a complaint that includes both Title IX and

   “non-Title IX” allegations, and whether a student survivor’s entire testimony will be

   stricken if they refuse to answer a single question during cross-examination. Even in cases

   where an individual is willing to or able to proceed with a Title IX complaint at their school,

   the Final Rule makes it more difficult for VRLC to accomplish its mission of obtaining

   justice for survivors of sex-based harassment because it makes beneficial outcomes less

   likely, and because even where those outcomes remain available, success will take more

   time and effort.

10. The Final Rule also requires VRLC to divert its resources to combat the harmful effects of

   the Rule. For example, VRLC has had to spend additional time reviewing and

   understanding the Final Rule; advising clients who anticipate that their Title IX complaint

   will be dismissed under the Final Rule; creating and updating public-facing materials on

   the Final Rule, including training curricula, online guides, and a free multi-part webinar

   series for institutions of higher education; and providing technical assistance to school

   districts and universities on how to provide trauma-informed practices and modify their

   existing policies to comply with the Final Rule. Resources were diverted away from client

   services while VRLC attorneys were reassigned to other projects. For example, one staff

   member was pulled from all direct representation for several weeks, two administrative

   staffers who did not work on education matters were pulled in to coordinate the multi-part

   webinar trainings held in July 2020, and one staff attorney who serves clients in both




                                             5
  Case 1:20-cv-11104-WGY Document 145-5 Filed 11/05/20 Page 7 of 19



   education and non-education issues exclusively focused on understanding the impact of the

   Final Rule on preK-12 students. VRLC continues to be bombarded with requests to serve

   as the advisor of choice for local campuses and will likely be unable to fill all of those

   requests, leaving some student survivors without legal counsel in frustration of VRLC’s

   mission.

11. As a result of the Final Rule, VRLC anticipates it will take double the amount of

   preparation time for staff attorneys to prepare for a grievance process that includes a

   lengthy live hearing and cross-examination in addition to an investigation, thus diverting

   its resources and reducing the overall number of survivors VRLC can represent. Even if

   the Final Rule is vacated, VRLC will not be able to recover this time or later serve these

   survivors’ time-sensitive complaints, thereby frustrating the organization’s mission. VRLC

   has spent hundreds of hours on various resources to support school administrators, legal aid

   attorneys, K-12 districts, and clients. Resources include a tool for the trauma-informed

   implementation of the Final Rule, a Title IX primer for K-12 districts, a series of webinars

   for legal aid attorneys, and technical assistance calls with attorneys at coalitions and

   domestic violence and sexual assault organizations nationwide.

12. The following is an itemized list of how each challenged provision of the Final Rule

   individually frustrates VRLC’s mission and diverts its resources.

13. Sections 106.44(a) and § 106.45(b)(3)(i) of the Final Rule frustrate VRLC’s mission by

   requiring that schools must dismiss a complaint and are not required to provide supportive

   measures if the incident falls outside of the new narrow definition of “sexual harassment”,

   if it occurs outside of an educational “program or activity,” or if it occurs outside the United

   States. With over 130 higher education campuses in Massachusetts, many of VRLC’s




                                              6
  Case 1:20-cv-11104-WGY Document 145-5 Filed 11/05/20 Page 8 of 19



   student survivors are sexually assaulted at off-campus parties and apartments with students

   socializing with students from other local area institutions, or going on vacations or Spring

   Break or on school-sponsored study abroad trips. Under this provision, VRLC’s mission

   of representing students who have been sexually assaulted is frustrated as many incidents

   of violence committed against our student survivor clients are no longer considered “sexual

   harassment” covered by the Title IX Rule, leaving the impression for other students that

   sexual violence committed off-campus or that fails to rise to a certain level of severity is

   less worthy of protection under Title IX. Additionally, many schools will choose to provide

   fewer or no supportive measures to those complainants who fall into the “non-Title IX”

   category, leaving VRLC clients with fewer safety, academic, housing, and other critical

   options to meet their education needs post-assault. While it is true that some schools may

   create a “non-Title IX” process to hear complaints that must be dismissed under the Final

   Rule, VRLC staff attorneys will have no ability to provide clear advice and counsel for

   what rights – if any – VRLC clients will have in a parallel process as schools will be

   operating outside of the Title IX rubric for sexual violence that had previously been

   included under Title IX. Furthermore, even if some schools choose to provide a separate

   “non-Title IX” process, VRLC’s mission is frustrated because student survivors whose

   complaints must now be dismissed under § 106.44(a) and § 106.45(b)(3)(i) will no longer

   have the ability to seek a remedy from the U.S. Department of Education’s Office for Civil

   Rights for violations of their Title IX rights.

14. Sections 106.44(a) and 106.45(b)(3)(i) also divert VRLC’s resources from other mission-

   critical work. If a school does not offer a “non-Title IX” process, staff resources must be

   diverted to appealing schools’ wrongful dismissals of student survivors’ complaints under




                                              7
  Case 1:20-cv-11104-WGY Document 145-5 Filed 11/05/20 Page 9 of 19



   the “Title IX” process, as it is the only way for the survivor to obtain either supportive

   measures or an investigation in a more timely manner than seeking a remedy through

   private litigation or an administrative complaint. If a school offers a “non-Title IX” process

   and it dismisses a survivor’s complaint under the “Title IX” process so that it can be

   adjudicated under the “non-Title IX” process, VRLC staff would have to divert their

   resources to oppose any appeals by respondents of these dismissals if they would prefer

   the Title IX process, which offers respondents procedural advantages. And for cases where

   some incidents fall under the “Title IX” process and others must be adjudicated under a

   “non-Title IX” process, the time-consuming navigation of multiple processes will also

   require additional VRLC staff resources.

15. Sections 106.30(a) (“formal complaint”) and 106.45(b)(3)(ii) of the Final Rule frustrate

   VRLC’s mission of deterring and preventing sexual violence in cases where the

   complainant or respondent, respectively, is not affiliated with the school where the

   complaint is filed. In Massachusetts – a state with over 130 higher education institutions –

   many student survivors are sexually assaulted by persons they meet at parties and sports

   events at neighboring institutions. Previously, many campuses allowed for third-party

   complaints against respondents affiliated with their institution as an accountability and

   deterrence mechanism. Section 106.30(a) frustrates VRLC’s mission by requiring

   dismissals of complaints filed by unaffiliated student survivors and accordingly, chilling

   their reporting and ensuring no accountability for sexual harassment. Section 106.30(a)

   also reduces deterrence by creating a loophole for respondents to escape accountability

   under Title IX. This is because many student survivors who have transferred to another

   school due to the sexual harassment or violence they experienced at the original institution,




                                             8
  Case 1:20-cv-11104-WGY Document 145-5 Filed 11/05/20 Page 10 of 19



   or who have waited until graduation to file a complaint due to the retaliatory risks

   associated with filing a complaint against an athletics coach or faculty advisor, are no

   longer be eligible to file a complaint. Similarly, §106.45(b)(3)(ii) frustrates VRLC’s

   mission of deterring sexual harassment and violence because it allows respondents to

   escape accountability by simply transferring to another institution, where they can continue

   to sexually harass or assault other student or staff at the new school. Many VRLC clients

   who attend the same institution as their respondent have waited until their respondent

   graduated before filing a formal complaint out of a fear that the respondent would retaliate

   or their own academics would suffer because of the time-intensive nature of an

   investigation.

16. Sections 106.30(a) (“formal complaint”) and 106.45(b)(3)(ii) regarding unaffiliated

   complainants and respondents will divert VRLC’s resources from other critical work.

   VRLC will likely spend extra time arguing for a student survivor’s right to access a Title

   IX proceeding at all, rather than spending that valuable time advocating for the survivor’s

   rights during their Title IX proceeding. Furthermore because § 106.30(a) requires and §

   106.45(b)(3)(ii) allows schools not to conduct an investigation when the complainant or

   respondent, respectively, is unaffiliated with the school, some schools will mistakenly—

   yet reasonably—believe that they need not provide supportive measures in such cases as

   well. VRLC staff will therefore need to divert resources educating school officials that

   cases involving unaffiliated complainants or respondents are still considered “Title IX”

   cases, even if an investigation is barred or is not required, and therefore supportive

   measures are still required under the Final Rule.




                                            9
  Case 1:20-cv-11104-WGY Document 145-5 Filed 11/05/20 Page 11 of 19



17. Sections 106.30(a) (“actual knowledge”) and 106.44(a) of the Final Rule frustrate VRLC’s

   mission of deterring and preventing sexual violence because schools are not required to

   address sexual harassment unless there is “actual knowledge” of it by (i) a Title IX

   coordinator, (ii) a K-12 employee, or (iii) a postsecondary employee who is an “official

   with the authority to institute corrective measures.” VRLC provides student survivors with

   representation when filing administrative complaints with the Department of Education’s

   Office for Civil Rights when their schools do not respond adequately to known or suspected

   sexual harassment. Under the Final Rule, VRLC can no longer help student survivors file

   an OCR complaint if they do not meet the new notice requirements under the Final Rule.

   Survivors in postsecondary schools who report to a trusted coach, faculty member, or

   resident assistant, but do not receive any help from the school, will no longer have their

   OCR complaints investigated despite their education suffering because of the harassment.

18. Sections 106.30(a) (“actual knowledge”) and 106.44(a) will divert VRLC’s resources from

   other mission-critical work by requiring staff to identify alternative state or local laws that

   require schools to address both known and suspected sexual harassment and that require

   postsecondary schools to address sexual harassment reported to a larger set of school

   employees. VRLC staff must then spend additional time filing administrative complaints

   with state or local agencies instead of with the Department of Education.

19. Section 106.44(a) of the Final Rule frustrates VRLC’s mission to deter and prevent sexual

   violence by requiring schools only to respond in a way that is not “deliberately indifferent”

   or “clearly unreasonable.” In other words, student survivors cannot file administrative

   complaints with the Department of Education when their schools fail to respond

   “reasonably” to sexual harassment but must wait until their schools’ responses rise to the




                                             10
  Case 1:20-cv-11104-WGY Document 145-5 Filed 11/05/20 Page 12 of 19



   level of “clearly unreasonable.” This significant shift requires survivors to accept

   burdensome investigation procedures that cause unnecessary delays, force survivors to

   give irrelevant and degrading evidence, or result in a loss of some supportive measures that

   previously would have been offered as they would not have been considered “unreasonably

   burdensome” under the previous guidance.

20. Section 106.44(a) diverts VRLC’s resources by requiring staff to identify alternative state

   or local laws that require schools to respond “reasonably” to sexual harassment and to file

   administrative complaints with state or local agencies instead of with the Department of

   Education.

21. Section 106.45(b)(6)(i) of the Final Rule frustrates VRLC’s mission to deter and prevent

   sexual violence by requiring postsecondary schools to conduct live hearings with direct

   cross examination by each parties’ advisor of choice. If a party or a witness does not submit

   to cross-examination, then the school is prohibited from considering any of the individual’s

   statements as evidence. And, schools must allow evidence or cross-examination questions

   that are unduly prejudicial, misleading, or assume facts not in evidence; that pertain to a

   complainant’s “dating or romantic” history with other people who are not the respondent;

   or pertain to a complainant’s sexual history with the respondent if it is offered to prove

   consent (§ 106.45(b)(6)(i); 85 Fed. Reg. at 30248-49). The inclusion of cross-examination

   will frustrate VRLC’s mission to deter sexual violence by chilling reporting of student

   survivors who will decide not to come forward for fear of being retraumatized. VRLC has

   already worked with several student survivors who fear being subjected to hostile cross-

   examination by their respondent’s advisor who may be the respondent’s attorney, angry

   parent or fraternity brother, or an athletics coach or professor that the complainant may




                                            11
  Case 1:20-cv-11104-WGY Document 145-5 Filed 11/05/20 Page 13 of 19



   have a class or affiliation with in the future. VRLC’s clients fear they will be questioned

   about their sexual history or irrelevant information about their medical or family history

   purely to humiliate or intimidate them. VRLC’s mission to obtain a fair and accurate

   investigation is further frustrated because schools will be forced to disregard highly

   relevant and probative evidence because a party or witness does not submit to cross

   examination, is not available, or simply does not answer every single cross-examination

   question. VRLC attorneys anticipate respondents who have sent messages incriminating

   themselves to friends will refuse to submit to cross-examination or will convince other

   witnesses with inculpatory information to refuse to appear for cross-examination. VRLC

   attorneys further anticipate that written records from witnesses such as police officers,

   sexual assault nurse examiners, or other witnesses who are unavailable for the live hearing

   will not be considered because of the challenges in getting those individuals to testify in

   school proceedings. Furthermore, when schools are required to disregard highly relevant

   and probative evidence because of § 106.45(b)(6)(i), VRLC’s mission to enforce Title IX

   rights on behalf of student survivors is frustrated as students are no longer able to file an

   administrative complaint with the Department of Education.

22. As a result of §106.45(b)(6)(i), VRLC will be forced to divert resources in anticipation of

   more time and resources to represent higher education clients because live hearings with

   cross-examination require more time to complete. VRLC attorneys expect it will take

   double the amount of time to prepare for an investigation that includes a lengthy live

   hearing and cross-examination of each party and witness, thus reducing the overall number

   of survivors VRLC can represent. The time necessary to prepare a client for a Title IX live

   hearing will likely be more than what is necessary to prepare a client for testimony for a




                                            12
  Case 1:20-cv-11104-WGY Document 145-5 Filed 11/05/20 Page 14 of 19



   court proceeding such as a civil protection order (MGL §209A or §258E 10-day hearing).

   When preparing a student survivor for a 10-day hearing on a civil protection order, a VRLC

   attorney could anticipate that a judge would honor the rules of civil procedure, which

   exclude misleading or unduly prejudicial cross-examination questions. Conversely, the

   Final Rule prohibits schools from excluding such questions, and VRLC attorneys must

   spend additional time preparing a student survivor how to respond to questions that would

   normally be excluded. Additionally, VRLC anticipates resources will need to be diverted

   in cases where the respondent or other witnesses refuse to submit to cross-examination and

   attorneys will need to spend significant time tracking down alternative evidence, including

   through other witnesses.

23. Sections 106.45(b)(1)(iv), 106.45(b)(1)(v), and 106.45(b)(1)(vii) of the Final Rule frustrate

   VRLC’s mission to deter and prevent sexual violence and to achieve fair, timely, and

   accurate outcomes for clients by requiring a presumption of non-responsibility for the

   respondent, allowing unspecified periods of delay if there is an ongoing criminal

   investigation, and allowing a choice for schools to apply either the “preponderance of the

   evidence” or “clear or convincing” standard in sexual harassment investigations. VRLC’s

   mission is also frustrated when survivors fear reporting or withdraw their complaints if

   they fear the presumption tips the scales in favor of the respondent or that school officials

   will mistakenly presume complainants must be viewed as providing false statements until

   proven otherwise. The fear that the “clear and convincing” evidence standard will be

   impossible to surmount will also chill reporting for survivors, leading to reduced deterrence

   of sexual harassment as fewer complaints are filed with schools. In addition, VRLC’s

   mission to secure timely Title IX investigations for survivors is frustrated in cases where




                                             13
  Case 1:20-cv-11104-WGY Document 145-5 Filed 11/05/20 Page 15 of 19



   survivors file a complaint with both the school and police, and the resulting delay allows

   the respondent to graduate or retire, and then the school dismisses the complaint altogether

   under the unaffiliated respondent provision (§ 106.45(b)(3)(ii)). Furthermore, VRLC will

   be prevented from seeking to enforce students’ Title IX rights as they are no longer able to

   seek an administrative remedy from the Department of Education on behalf of survivors

   whose schools unreasonably delay their Title IX investigations or use an unfair evidentiary

   standard tilted in favor of respondents.

24. As a result of §§ 106.45(b)(1)(iv), 106.45(b)(1)(v), and 106.45(b)(1)(vii), VRLC will be

   forced to divert resources from other activities. VRLC will spend more time educating Title

   IX officials that the presumption requirement, while arbitrary and capricious, does not

   allow officials to presume that complainants are making false statements. Time and

   resources will be diverted to secure additional evidence to meet a school’s higher standard

   of evidence and providing representation for longer investigations caused by delay. These

   efforts will divert VRLC’s resources from other mission-critical work and representation

   of fewer clients.

25. Sections 106.30(a) (“supportive measures”) and 106.44(a) of the Final Rule frustrate

   VRLC’s mission to provide student survivors with equal educational access, by only

   requiring schools to provide supportive measures to students who report “Title IX sexual

   harassment,” and by requiring that supportive measures for complainants be non-

   disciplinary, non-punitive, and not reasonably burdensome to the respondent. However,

   schools are not required to provide supportive measures to students who report “non-Title

   IX sexual harassment.” VRLC anticipates that schools will mistakenly require that a

   complainant must bear the entire burden of class changes and housing transfers, with no




                                              14
  Case 1:20-cv-11104-WGY Document 145-5 Filed 11/05/20 Page 16 of 19



   changes required of the respondent. VRLC’s mission is frustrated to provide equal

   educational access when schools mistakenly believe that a mutual no-contact order must

   be issued in all gender-based violence cases. Especially for those student survivors who

   are experiencing domestic violence, mutual no-contact orders can allow abusers to

   manipulate their victims into violating the order, resulting in disciplinary action against

   the victim. Furthermore, VRLC’s mission to help student survivors enforce their Title IX

   rights is frustrated because we will no longer be able to file administrative complaints

   with the Department of Education when (1) a student survivor who reports a “Title IX”

   incident receives ineffective or harmful supportive measures because the school deemed

   anything more to be too punitive or burdensome on the respondent; or (2) a student

   survivor who reports a “non-Title IX” incident does not receive any supportive measures

   at all.

26. Sections 106.30(a) (“supportive measures”) and 106.44(a) of the Final Rule force VRLC

   to divert resources by spending extra time requesting supportive measures for student

   survivors involving unaffiliated complainants or unaffiliated respondents and helping

   schools understand that supportive measures are still required in such cases. Similarly,

   VRLC must spend more time explaining to schools that the Final Rule does not always

   prohibit changing a respondent’s schedule or issuing a one-way no-contact order.

   Because the fine print on these points is buried in the Final Rule’s 554-page preamble

   and is not in the text of the Final Rule itself, many schools will have no idea that they can

   still provide these helpful supportive measures to complainants.

27. Sections 106.71(b)(1)-(2) and 106.45(b)(5)(iii) of the Final Rule frustrate VRLC’s mission

   to protect student survivors from retaliation. Although § 106.71(b)(1) prohibits retaliation,




                                            15
Case 1:20-cv-11104-WGY Document 145-5 Filed 11/05/20 Page 17 of 19



 it provides that the “exercise of rights protected under the First Amendment does not

 constitute retaliation.” The probation of retaliation is further watered down by

 § 106.45(b)(5)(iii), which prohibits schools from restricting the ability of either party to

 discuss the allegations under investigation and §106.71(b)(2), which allows schools to

 discipline Title IX complainants for making a “materially false statements in bad faith”

 without it being considered prohibited retaliation, as long as the school’s decision to

 discipline a complainant is not based solely on the outcome of an investigation. VRLC’s

 mission to deter and prevent sexual violence and assist survivors of sexual violence with

 school proceedings is frustrated because fewer student survivors will come forward

 (therefore, fewer incidents will be investigated) if their schools are no longer allowed to

 protect them from certain types of retaliation by their harasser, other classmates or school

 staff. For example, many schools will likely believe they can no longer discipline

 respondents, other students, or staff who embark on retaliatory intimidation campaigns by

 publicly disclosing private or humiliating evidence about a complainant that was obtained

 in an investigation. This is because the Final Rule prohibits schools from restricting

 students from discussing allegations, only clarifying through language buried in 554 pages

 of preamble that schools may, however, choose to restrict discussion of evidence. The

 VRLC will also be forced to represent fewer survivors as many students will no longer

 come forward if they know they could be disciplined for making a “false” accusation,

 including when schools determine an allegation is “false” by relying on rape myths or

 stereotypes that label women and girls of color, pregnant and parenting students, LGBTQ

 and students with disabilities as being promiscuous, more aggressive, less credible and less

 deserving of protection. Further, VRLC’s mission to help students enforce their Title IX




                                          16
  Case 1:20-cv-11104-WGY Document 145-5 Filed 11/05/20 Page 18 of 19



   rights is frustrated because we are no longer able to file administrative complaints with the

   Department of Education on behalf of survivors whose schools did not protect them from

   retaliation or whose schools wrongly disciplined them for making a “false” accusation.

28. As a result of sections 106.71(b)(1)-(2) and 106.45(b)(5)(iii), VRLC’s resources will be

   diverted as staff attorneys spend more time and resources identifying alternative state or

   local laws that prohibit all forms of retaliation and that prohibit schools from unfairly

   disciplining survivors for “false” accusations, thereby taking resources from other mission-

   critical work and forcing VRLC to take fewer clients.

29. Section 106.6(h) of the Final Rule frustrates VRLC’s mission to obtain fair and accurate

   outcomes for survivors and to deter and prevent sexual violence by preempting any state

   or local law that provides stronger protections for students against sexual harassment to

   the extent that those protections directly conflict with Final Rule. One example of conflict

   in Massachusetts is the likely difficulty schools will have complying with both civil

   protection orders (CPO) held by complainants against respondents under MGL §209A

   and §258E and with the Final Rule provision requiring the parties to appear together at a

   live hearing. While the state CPO law provides an exception for criminal trials, it does

   not provide an exception for school misconduct proceedings to allow the parties to appear

   together in person or virtually. Given that respondents then will likely require a

   modification of the civil protection order before appearing for the live hearing, many

   complainants will be reluctant to seek relief under MGL §209A and §258E for fear that it

   will delay, or even halt, the investigation process.

30. Section 106.6(h) forces VRLC to divert resources from other critical work representing

   sexual assault survivors in employment, immigration, housing, and privacy-related




                                             17
     Case 1:20-cv-11104-WGY Document 145-5 Filed 11/05/20 Page 19 of 19



       matters, as well as training legal aid lawyers assisting survivors nationwide in order to

       spend more time assisting state and local policymakers to rewrite existing laws to not

       conflict with the Final Rule.

   31. As a whole, I am very concerned with the negative impact of the Title IX Rule. By chilling

       reporting, reducing the number of investigations that schools will conduct, allowing

       schools to respond unreasonably to sexual harassment, and mandating inequitable

       grievance procedures that are skewed in favor of respondents, there will be less justice for

       victims and less deterrence of sexual harassment. Also, the legal advocacy that VRLC

       provides will drastically rise in demand for services and will stretch its legal services for

       victims beyond current funding parameters. VRLC has 16 years of experience in providing

       services to survivors of sexual assault and harassment, including in Title IX proceedings.

       These are the most voluminous, drastic, and harmful changes to Title IX that VRLC has

       seen in our organization’s existence. These drastic changes to Title IX will harm victims

       of sexual violence across the country.

   32. I declare under penalty of perjury that the foregoing is true and correct.



Executed on October 1, 2020.


                                                     ________________________________
                                                     Stacy Malone, Esq.




                                                18
